EXHIBIT A




    7
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                         INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                         RECEIVED NYSCEF: 07/17/2020




          SUPREME                       COURT               OF THE               STATE             OF      NEW YORK
          COUNTY                   OF         NEW YORK
          ----------------------------------------------------------------------X
          JEREMY                 ROENICK,


                                                                                                                             Plaintiff,
                                                                                                                                                                 Index      No.:
                                               -against-                                                                                                         Date      Index         Purchased:
                                                                                                                                                            SUMMONS
          SAM         FLOOD,                   NBC          SPORTS
                                                        GROUP,                                           NBC           SPORTS
         NETWORK,                            NBCUNIVERSAL
                                          L.P.,                MEDIA,  LLC,
          COMCAST                       CORPORATION     and JOHN  DOES   1-10                                                             (the
                                        Doe"
         name         "John                         being           fictitious         as the           true
         names            are     presently               unknown).
                                                                                                       Defendants.
          _____________________________________________________________________

         x


          TO THE                 ABOVE                  NAMED                DEFENDANTS:


                          YOU            ARE            HEREBY                   SUMMONED                         to     answer             the     complaint                  in this     action        and    to    serve       a

          copy       of     your          answer,             or     if   the      complaint               is not             served         with          this         summons,             to    serve       a notice          of

          appearance,                   on the          Plaintiff         within           20     days         after         the     service        of this             summons,             exclusive          of the      day
          of     service           (or         within         30      days         after         the     service              is     complete               if     this     summons               is   not     personally
          delivered              to you           within            the   State        of    New          York);              and      in    case         of      your      failure        to     appear       or    answer,
         judgment                will         be taken          against          you        by     default             for     the     relief       demanded                   in the      complaint.


                          Plaintiff              designates               New       York          County               as the        place         of trial         pursuant             to CPLR             § 503(a)       on

          the    grounds                that      a substantial              part      of the           occurrences                   at issue            took       place         in New         York        County.


          Dated:          July          17,     2020
                                                                                                               SHEGERIAN                           & ASSOCIATES,                                INC.




                                                                                                                                     Scott        William                Clark,       ESQ.
                                                                                                                                     90 Broad               Street,         Suite        804

                                                                                                                                     New          York,           NY       10004

                                                                                                                                     Attorney             for      Plaintiff
                                                                                                                                     JERMEY                    ROENICK




                                                                                                                1 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                         INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                           RECEIVED NYSCEF: 07/17/2020




          SUPREME                  COURT              OF THE              STATE             OF        NEW YORK
          COUNTY                 OF      NEW YORK
          ----------------------------------------------------------------------X


          JEREMY                ROENICK,


                                                                                                                  Plaintiff,
                                                                                                                                                   Index          No.:
                                         -against-                                                                                                 Date          Index      Purchased:


          SAM         FLOOD,             NBC  SPORTS   GROUP,   NBC SPORTS                                                                         COMPLAINT
          NETWORK,                    L.P., NBCUNIVERSAL      MEDIA,  LLC,                                                                         AND DEMAND
          COMCAST                    CORPORATION       and JOHN  DOES   1-10 (the                                                                  FOR JURY  TRIAL
                                     Doe"
          name        "John                       being      fictitious            as the       true      names         are

          presently             unknown).
                                                                                                             Defendants.
          ---------------------------------------------------------------------X

                                                                                           ("Plaintiff"
                         Plaintiff           JEREMY                ROENICK                                           or "ROENICK"),                         by     and     through          his     attorneys,

          SHEGERIAN                      &    ASSOCIATES,                         as and        for    his       Complaint               against       Defendants                  SAM FLOOD
          ("defendant"
                                      or "FLOOD"),                    NBC            SPORTS               GROUP,               NBC          SPORTS               NETWORK,                   L.P.,

         NBCUNIVERSAL                               MEDIA,            LLC,           COMCAST                      CORPORATION                          (the       NBC/Comcast                     entities       are

                                                                                           "defendants"
          hereinafter             referred          to as "defendant",                                                  or "NBC"),                 states        and      alleges      on     information


          and     belief         as follows:



                                                                             JURISDICTION                            AND           VENUE


                           1.            Jurisdiction              is proper           because            defendants                conduct            business            in New       York             and     the

          acts     and/or         omissions               giving      rise        to the     causes          of     action         alleged         herein         occurred          in New           York.

                         2.              Venue            is proper          in New          York         County             and     this      Court        under         C.P.L.R.          §503(a)             as a

          substantial             part       of    the      events        or       omissions              giving         rise       to      this    lawsuit            occurred        in     New            York


          County.

                                                                             PRELIMINARY                             STATEMENT


                         3.              This       is an action             by    Plaintiff,          JEREMY                  ROENICK,                whose             employment               with       NBC

         was                                 terminated.              Plaintiff            brings         this      action          against         defendants               for                               non-
                   wrongfully                                                                                                                                                        economic,

          economic,              direct/compensatory,                          consequential                  and     punitive              damages,             pre-judgment               interest,           and

                                                     attorneys'
          costs      and        reasonable                                   fees.




                                                                                                              -1-




                                                                                                       2 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                           INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                           RECEIVED NYSCEF: 07/17/2020




                                                                                                                  PARTIES

                       4.                   Plaintiff                 Plaintiff              ROENICK                  was,          up     to the     time          of his       termination,               an employee

          of the      defendant                   NBC.

                          5.                Defendants:                       Defendant                    NBC        Sports             Group,       is,     and       at all       times         mentioned                in this

          Complaint              was,         authorized                    to operate               by     the     State         of New          York        and       the      United        States         government

          and      authorized                 and        qualified                to     do     business              in     the        County         of     New          York.          Defendant's                 place          of


         business              was          and      is,    in     the        County                 of     New           York.          Defendant                NBC          Sports         Group           at     all     times

          mentioned              in the            complaint                 was        a division                of NBCUNIVERSAL                                   MEDIA,              LLC.         Defendant               NBC

          SPORTS                NETWORK,                         L.P.,         is,      and        at all      times             mentioned            in     this       Complaint              was,        authorized                to

          operate         by     the        State        of New              York            and      the      United             States      government                   and     authorized              and       qualified

          to do business                    in the       County              ofNew              York.          Defendant's                  place        of business              was       and      is, in the            County

          of    New        York.            On information                             and     belief,            Defendant                NBC        SPORTS                  NETWORK,                     L.P.       operates

         NBC          Sports,               a division                 of     NBCUNIVERSAL                                        MEDIA,             LLC.           Defendant                NBCUNIVERSAL

          MEDIA,               LLC,          is,    and      at all          times           mentioned                in this            Complaint             was,        authorized              to operate               by     the

          State       of New               York       and        the        United            States         government                    and    authorized               and       qualified          to do business

          in the      County               ofNew            York.            Defendant's                    place         of business              was      and      is, in the           County           ofNew             York.

          Defendant                  NBCUNIVERSAL                                      MEDIA,                  LLC          is     an      American               mass         media         conglomerate                        with

          corporate             headquarters                     at     30     Rockefeller                     Plaza,            New        York,          NY        10112.          Defendant                COMCAST

          CORPORATION,                               is,    and         at all         times         mentioned                   in this      Complaint                 was,       authorized              to operate               by

          the     State         of     New           York          and         the       United              States          government                  and        authorized               and      qualified              to     do

         business              in the        County              of New                York.         Defendant's                    place        of business               was       and     is,     in the        County            of

         New          York.                On        information                        and          belief,              Defendant                 COMCAST                       CORPORATION                                owns

         NBCUNIVERSAL                                   MEDIA,                 LLC.            Defendant                   FLOOD              is and        was,        at all       times         mentioned                in this


          Complaint,                 a manager               for       NBC.

                          6.                John         Doe          defendants:                    Defendants                   John       Does          1-10      are      sued      under         fictitious            names

         pursuant              to CPLR               §1024.             Plaintiff              is informed                 and      believes,         and         on that         basis      alleges,         that         each      of


          the     defendants                 sued          under            fictitious               names           is     in     some          manner           responsible                for     the      wrongs              and

          damages              alleged             below,         in        so acting              was       functioning                  as the      agent,         servant,          partner,          and       employee

          of    the   co-defendants,                        and        in taking               the        actions         mentioned               below           was      acting         within        the       course          and

          scope       of his          or her         authority               as such           agent,          servant,            partner,         and      employee,               with      the     permission                 and

          consent          of        the     co-defendants.                            The      named               defendants                and     John          Doe        defendants               are       sometimes



                                                                                                                            -2-




                                                                                                                    3 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                         INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                                       RECEIVED NYSCEF: 07/17/2020




                                                                                                                                                   "defendants."
          hereafter           referred                 to,     collectively                and/or           individually,                   as

                         7.                  Relationship                          of     defendants:                     All         defendants                  compelled,                     coerced,               aided,            and/or


          abetted         the      discrimination,                               retaliation,             and      harassment                      alleged            in     this     Complaint,                      which           conduct

          is prohibited                 under                the     New            York          State       Human               Rights            Law          and         New          York           City         Human              Rights

          Law.         All       defendants                        were          responsible                for     the         events            and        damages                alleged             herein,           including              on

          the     following                 bases:                 (a)    defendants                committed                    the        acts     alleged;                (b)     at all        relevant              times,           one      or


          more        of the       defendants                        was          the     agent          or employee,                   and/or               acted      under             the    control              or supervision,

          of    one     or more                  of     the        remaining               defendants                and,         in     committing                     the        acts     alleged,              acted         within          the

          course         and       scope               of     such         agency           and          employment                    and/or            is or are             otherwise                 liable         for     Plaintiff's


          damages;               (c)        at    all        relevant              times,          there          existed             a unity            of      ownership                   and         interest             between              or


          among          two           or        more          of        the      defendants                such        that          any      individuality                       and      separateness                      between              or


          among          those          defendants                       has       ceased,         and       defendants                  are the              alter     egos         of one             another.              Defendants

          exercised              domination                         and         control           over       one        another              to     such          an       extent           that        any          individuality                 or

          separateness                  of       defendants                      does      not,       and        at all     times            herein            mentioned                  did      not,        exist.          Adherence

          to the       fiction          of the               separate             existence              of defendants                  would                permit          abuse          of the        corporate                 privilege

          and      would           sanction                    fraud            and       promote             injustice.                 All        actions             of     all        defendants                  were          taken        by

          employees,                    supervisors,                            executives,                 officers,                 and          directors                 during              employment                         with         all


          defendants,              were                taken         on behalf              of     all    defendants,                   and        were          engaged              in,       authorized,                  ratified,          and

          approved               of by           all     other           defendants.

                         8.                  NBC               both            directly         and       indirectly              employed                    Plaintiff              as defined                 in     the     New          York


          State       Human                 Rights             Law,             New        York           City      Human                Rights               Law,         New            York          City          Administrative

          Code        and        the        New             York          Labor           Law.

                         9.                  In        addition,                defendants                NBC        and          FLOOD                  compelled,                   coerced,             aided,             and        abetted

          the     retaliation               and         discrimination,                         which         is prohibited                    under           New           York          State        Human                Rights         Law,

         New          York        City            Human                  Rights           Law      and       New          York          Labor            Law.

                          10.                Finally,                at all        relevant           times        mentioned                     herein,          all      defendants                   acted         as agents             of all

          other       defendants                      in committing                       the     acts      alleged             herein.




                                                                                            FACTUALBACKGROUND

                          11.                    Plaintiff's                   hiring:        ROENICK,                     is a now               50-year-old                  world            famous               former         National


          Hockey             League                   hockey              player           who        played              18     seasons                in     the      NHL           and          in     nine         NHL           All-Star



                                                                                                                                -3-




                                                                                                                     4 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                    INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                                 RECEIVED NYSCEF: 07/17/2020




          Games.           During             the       course           of    his        career,             ROENICK                   scored             513        goals,            and      703        assists        for      a total

          of    1,216        points.          ROENICK                     announced                     his    retirement               from          the     NHL            on August                   6, 2009           and joined

         NBC         Sports            shortly          thereafter,                 in 2010,             as a studio                analyst.

                          12.                 Plaintiff's               job     performance:                           Plaintiff            was        a diligent,                  hardworking                       employee                 at

         NBC         until       he was             terminated                 on        or around                 February             6, 2020.

                          13.                 Plaintiff's             protected                  status         and        activity:         ROENICK                        was         discriminated                     against           and

         harassed             based           on     his      sex/gender                   and         sexual          orientation               in     violation                  of     the     New          York            State        and

         New         York              City         Human               Rights                 Law.           ROENICK                    was          also         retaliated                   against             for        opposing

          discrimination                   based           on     sex/gender                    and      sexual            orientation             in violation                     of the         New         York            State        and

         New        York           City        Human              Rights             Law.          Further,            ROENICK                     was        discriminated                          against         based          on       his

         participation                   in a political                 activity               in violation                of New           York           Labor            Law          (NYLL)               § 201-D.
                                              Defendants'
                          14.                                                 adverse              employment                     actions          and        behavior:                      On or around                  March             24,

          2016,         ROENICK                      and        NBC            entered             into         an     employment                      agreement.                       Pursuant              to     the        contract,

          ROENICK                   was          expected               to     provide                 services             as     a sports            announcer                        and      commentator                      for        the

          Olympic             Winter             Games             in     South                Korea          and      NHL             games.          The            agreement                  contains             a "Standard

          Provisions"
                                       section.            Pursuant                 to    the       Standard                Provisions                portion                of     the        agreement                  ROENICK
          "shall"
                          be       given           written         notice                and      a reasonable                      opportunity                       to     cure            a material             breach             of    his

                                                                                                                                                                                                              "degrades"
          agreement.                In    addition,             if ROENICK                          is accused                of    engaging                in    any         conduct                that                                   him

                                                                                                                                                             ridicule"
          or    "brings           [him]          into        public           disrepute,                 contempt,                 scandal            or                                he     also      "shall           be     given             a

                                                                                                        Act"
          reasonable                opportunity                     to        cure         such                       pursuant            to his            employment                        agreement.                  ROENICK

          was       provided              with          written           confirmation                        of     the      extension               of     the           contract             on     March                      2018            -
                                                                                                                                                                                                                          21,


          extending              his      contract            to June           30,        2020.

                          15.                 Following                 the     signing                (and         extension)              of this          contract,                  ROENICK                    diligently

          worked           for      NBC          providing                exceptional                    sports         commentary                     for       over         three           years.         However,

          ROENICK's                      world          was       turned             upside            down          after         he appeared                   on        a Barstool                Sports         podcast

                        "Spittin'             Chiclets."
          called

                                                                                                                                          Sports'
                          16.                 The       podcast               was         recorded              in Barstool                                   Manhattan                       office        on December


          17,     2019        and        was        released             on December                          18,    2019.          During            the     podcast               episode,                which          is a

          relaxed          conversation                    between              the        hosts         and        guests,         ROENICK                      told        a colorful                story        about         him


          going       on      a vacation                to Portugal                  with         his      wife       and         coworker              Kathryn                   Tappen              ("Tappen"),                 who         is

          a close         friend          to ROENICK                          and        his     family.            ROENICK                  said          he joked               with          fellow         vacationers



                                                                                                                            -4-




                                                                                                                     5 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                                 INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                                             RECEIVED NYSCEF: 07/17/2020




                                                              bed"
          that      he would                 "go        to                    with           his    wife          and        Tappen               but      also        clarified             during               the     podcast              that,        in

                                                                                   happen."
         reality,           "it     is never               going            to                             ROENICK                         also        applauded                Tappen               during              the     podcast

                                                                                   dominated"
          about        her         career          in a "male                                                     industry,                describing                 her      as one           of     "the         most           professional

                                                                             know,"                                                         anyone"
          sports        personalities                        that       I                          "as     prepared                 as                           and        that      there          is "nobody                    that     wants                it

          more"
                        (to        be      successful                   in the          business)                 and         that         "she        is true        blue         one       of my            favorite             people              in

                                                                                                                                                                                                mine."
          the    world,             and         I'm        lucky            that       I'm     next         to her,            and         she's        a good             friend         of                        The         host       at one

                                                                                                                                                                 names"
         point         attempts               to criticize                   Tappen                by      saying             "she         butchers                                   and      ROENICK                         again           stands

                                                                                              names"
          up     for    her         saying            "I     still      butcher                                    he then                 says      "Kathryn                  Tappen             and        I when             we        get     on

                                                                                                                                                                                     laugh."
          the     show,            one       of us will                 say         something                    that        is so wrong                   and        we'll

                            17.                  Following                       the    airing            of this            podcast,              ROENICK's                         boss,          FLOOD,                 texted           him


          saying            "you        went           too       far.        You         may             have       crossed                a line         that       there         was       no      return             from.        I'm         really
                                                                                                                                                                       move."
         upset,         and         I need            to take               a couple               days         to figure              out        my next                                 A     few          days         later,       on       or


          around            December                    24,        2019,           NBC              made          a press             release             stating           that      ROENICK                       was         suspended


          indefinitely                  without              pay.           ROENICK                       was       never             even         told         about          the    press          release              before           it was

          made         public.             At      the       time           of the           suspension,                     ROENICK                       was        not      aware           of     anyone              complaining

          about        the        podcast              other          than             FLOOD.               After            his      suspension,                    FLOOD                said         "we         will        reconvene                    in

          February"
                                    to discuss                 ROENICK's                            future          at NBC.                 After          ROENICK's                        suspension,                    Tappen                told

          ROENICK                     that        she        was        not         offended                by     his        comments                    but        was       pressured               by         both      NBC            and          a

         woman's                  rights          organization                         to make              a statement                     condemning                      ROENICK's                         comments.                    In     fact,

          Tappen             even        joked               about           the       comments                   to ROENICK's                                wife       via       text     after           the     podcast               aired         and

          ROENICK                     even            helped            Tappen                draft         the     statement                     she      was       pressured                 to write,                condemning

         what          he     said       during              the      podcast                 but        clarifying                that      her        and       ROENICK                      were          friends,              and

         remained                  friends.

                            18.                  Following                       his    suspension,                     on         January              11,      2020,         ROENICK                       issued            a video

          message                 on his         twitter             account                 apologizing                     for     his         comments.                  Specifically,                    ROENICK                      states,           "I

         want          to take           this         opportunity                      to apologize                     to    NBC            Sports,             Kathryn              Tappen,                Patrick             Sharp,

         Anson              Carter,          for       some             insensitive                   comments                     I made            on       a recent             podcast.             I never            meant            to

                                                                                                                                                                                                     it."
          offend            anyone,             and          I definitely                    went         too      far,       and          for     that,        I deeply             regret                   He         adds,         "I've

          called        everybody                      involved                  and         I'm     so thankful                     for     their         loving           and       gracious               acceptance                    of my

                                                                                                                        friends."
          apology,                and      that        includes                  my family                  and                                  The       message              and       apology                  was         thoughtfully

          crafted           by      ROENICK                         himself,             without                 consultation,                     approval,                or prompting                      from          NBC.



                                                                                                                                     -5-




                                                                                                                              6 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                     INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                                RECEIVED NYSCEF: 07/17/2020




                         19.                  Despite             his      public          apology,                FLOOD                 called         ROENICK                     on     February                  6, 2020            to

          terminate             his     employment.                      FLOOD                  said         during          the     phone          call        "I    won't          be     able         to bring            you

         back       to   NBC            for     violating               their         Section            16 provision,                    that     you         made           inappropriate                     comments

                                       coworkers."
          about        fellow                                        FLOOD                 did         not      give      any        additional                explanation                  for        the     termination.

          ROENICK                 protested                that      none          of the         people             he discussed                  on the             podcast            took          any      offense            to his


          comments,               that        it was          unprofessional                      to issue             a press           release           immediately                     following                  his

          suspension              and         that      the      whole            situation             could          have         been         resolved              by     other         means.              FLOOD

          responded              that     ROENICK                       was         in this           situation           because               of his         own         words           to which                 ROENICK

          responded              that     no         one      had       an issue               with      the        incident             except          for     FLOOD.                  FLOOD                  responded

          that     some         people          in upper                management                      also        had       an issue            with         the      comment                  and         that     it was

          "unfortunate"
                                         that        NBC          could           not     bring          ROENICK                     back.         The         termination                  was         executed              without

         NBC           and      FLOOD                 offering             ROENICK                      an opportunity                     to cure             the     act        NBC        and        FLOOD                 deemed

          sufficient            for     termination.

                         20.                  Throughout                    his       tenure,           ROENICK                     was,        in fact,             Tappen's             biggest              supporter            at

         NBC           and      often         provided              her      with         comfort               and       support              during          difficult            times         on the job.                FLOOD

          constantly             snidely             criticized             Tappen               for     her       performance                    as a commentator                           and         broadcaster

          when         she,      for     example,                would            accidentally                   mispronounce                      the         name          of    a player             or coach.              After

          FLOOD               would           send         these        critical          texts         and        messages               to Tappen                   it was        always             ROENICK                     who


          selflessly            comforted                her,       told        her      to keep             her       head        up     and      stay        confident,                 that     she         was         great     at

          her    job     and          to not         listen       to FLOOD's                      constant              critiques.               ROENICK                     would           push            back       and

          complain             to FLOOD                    about           FLOOD's                    discriminatory                      and     harassing                  statements                 made           to Tappen

          based        on     Tappen's                 sex/gender.                  Shortly             after       ROENICK                      made          these         complaints,                     which          irritated


          Flood,         he was          suspended                  and         ultimately               terminated

                         21.                  It must           be noted                that     ROENICK                      contract            states         that        ROENICK                     shall         be given

          the     opportunity                 to cure            any       material              breach             of the         agreement               or any             situation            involving

          allegedly            immoral                action        on ROENICK's                              part.       ROENICK                    was         never            given          the     opportunity                 to

          cure     the       situation           and          was       simply            outright              terminated.                NBC           could          have         pursued                 numerous

          avenues            to allow           ROENICK                      to cure            the      situation.                For     example:

                                  a.      ROENICK                       could           have          been         limited          to work             duties          where            he would                   have     not     had

                                          to interact               with          the     coworkers                    he discussed                 during             the        podcast.             For      instance,

                                          ROENICK                       could           have          worked            on-site           at    NHL            games          interviewing                      players            and



                                                                                                                          -6-




                                                                                                                    7 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                     INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                     RECEIVED NYSCEF: 07/17/2020




                                         coaches,           interacting                 with          fans       and       providing             commentary                    in-game.

                                b.       ROENICK's                      suspension                   could         have         been      continued               for     a longer            period         of time,


                                         allowing            ROENICK                        to reflect           on the           impropriety               of his        actions,         without


                                        ultimately                terminating                 his         employment.

                                c.       ROENICK                    could           have        been         provided              counseling              or training             on     conduct             in the

                                        workplace                 in order             to ensure                he learned             from        his    mistakes              and     that     this        type       of

                                         conduct           would              not     happen               in the       future.

                                d.       ROENICK                    could           have        made            a donation             to charities              that     empower               women               in the


                                        workplace                 or attempt                 to limit           harassment/inappropriate                                 conduct          in the        workplace.

                                e.       ROENICK                    could           have        released             a public           statement,            explaining                why       the        podcast

                                         comments                 were         inappropriate                     and       steps       he intends            to take           to make           amends              to his

                                         coworkers                and         the     community                   at large          to remedy              the     situation.

                                f.       ROENICK                    could           have        released             a joint        public         statement              with        Tappen,           to

                                         acknowledge                     the        situation             but    also       use       it as a learning                  experience             for     others.

                        22.               Each       of the             above          options,              a combination                   of these         options,            or some            alternative

         would         have          allowed        NBC            to       send      the     message                to the        community                at large           that     his     comments

         were        inappropriate                and      could            not      be tolerated                 while         not      ruining          ROENICK's                     post-playing

          career.

                        23.               NBC's            termination                   of ROENICK                         is especially                troubling             when       considered                 in the

          context       of the         treatment             of     other           NBC         commentators                       and     personalities.                     On July         2, 2020          NBC

          Skating        commentators                    Tara           Lipinski             and          Johnny           Weir       participated               in a vulgar              spoof         of the        2018

         US national                 figure      skating            champion                  and         Olympic            bronze            medalist           Bradie          Tennell            during          which

          Lipinski        and         Weir       used      a vulgar                  term        for         a woman's                 groin        and      joked             about       a sexual             affair.


          However,             to date,         there      has          not     been         any          remedial           action        taken         against          Lipinski             or Weir.


         Attached             hereto          as Exhibit                A     is a copy              of    a report          from        USA         Today           on the        incident.

                        24.               In     addition,              during          the      2018           Olympic             games,          ROENICK                    after     hearing             colorful


          commentary                  regarding          the        body            parts       of     ice      skaters         from       analyst/commentator                            Johnny             Weir

                                                                                                                                                                               whatever"
          asked       FLOOD              about       the      comments.                     FLOOD                said       "he       is gay       and      can         say                            in response


          to ROENICK's                    question.

                        25.               Direct/Compensatory                                   Damages:                   As       a result         of     NBC's               conduct           and         breach          of

          contract       ROENICK                   has       lost       salary,          wages,              benefits           and     other       forms         of     compensation,                   in a sum             to



                                                                                                                     -7-




                                                                                                                8 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                   INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                                 RECEIVED NYSCEF: 07/17/2020




          be proven             at trial.

                        26.                 Consequential                         Damages:                     As         a result          of   NBC's                breach             of      contract            and         conduct

          ROENICK                   has         suffered             substantial                    foreseeable                     consequential                     damages                    including                future        lost


          wages,          reputational                 harm,         loss         of        endorsement                     agreements                 and           harm        to      existing              businesses,              in     a

          sum       to be proven                 at trial.

                                                                                                                                                                defendants'
                        27.                 Economic                  damages:                       As        a consequence                          of                                      conduct,              Plaintiff           has

          suffered           and     will         suffer        harm,             including                 lost          past      and       future            income              and       employment                     benefits,

          damage           to his        career,         and        lost     wages,                overtime,                unpaid            expenses,               and       penalties,               as well           as interest

          on     unpaid         wages            at the      legal          rate         from        and        after          each         payday              on    which            those           wages           should         have

          been       paid,      in a sum              to be proven                      at trial.

                                                                                                                                                                  defendants'
                        28.                 Non-economic                          damages:                  As        a consequence                        of                                    conduct,              Plaintiff        has

          suffered            and        will       suffer           psychological                          and           emotional                 distress,              humiliation,                   and          mental           and

         physical            pain       and      anguish,             in a sum                  to be proven                      at trial.

                                                                                                  Defendants'
                        29.                 Punitive                damages:                                                      conduct             constitutes                 malicious,                   willful,            wanton

          and/or        reckless            indifference                    to        Plaintiff           protected                 rights,         entitling                Plaintiff            to    punitive             damages

          against         defendants.

                                            Attorneys'
                          30.                                        fees:              Plaintiff           has           incurred            and      continues                 to      incur         legal       expenses             and

          attorneys'
                                fees.

                                                                                                                                                                                                 17th
                          31.               A     copy         of    this         Complaint                 will          be      served         on        or around                July                 2020,            to the      New

          York        State      Division              of    Human                    Rights,         the       New            York         State          Department                    of   Labor,             the      New        York


          City      Commission                    on    Human               Rights,                the    City            of New            York           Corporation                     Counsel,              and       the      Office

          of     Attorney           General             thereby              satisfying                  the        notice           requirements                     of      the      New             York        State         Human


          Rights        Law,        the         New      York          City            Human              Rights            Law,         and        N.Y.          Civ.        Rights          § 40-d.




                                                                                        FIRST             CAUSE                    OF       ACTION

                                                           Breach                of     Contract                (Employment                          Agreement)

                                                                                 -Against                   NBC             and        Does         1-10

                          32.               The        allegations                    set    forth        in        the                             paragraphs                   are       re-alleged               and       incorpo-
                                                                                                                            foregoing

          rated      herein         by      reference.

                          33.               "The         elements                 of        a cause            of     action          for     breach             of      contract             are       (1)      formation             of      a

          contract           between             plaintiff           and         defendant,                 (2)       performance                     by        plaintiff,            (3)     defendant's                   failure          to



                                                                                                                            -8-




                                                                                                                    9 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                          INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                                        RECEIVED NYSCEF: 07/17/2020




                                                                               damage."
         perform,            [and]              (4)     resulting                                       2 Leon         C. Lazer,              et al.,         New             York           Pattern             Jury         Instructions

         -     Civil                        at 594           (2d       ed.     2006).
                           § 4.1,

                           34.                   ROENICK                      entered            into        a written        employment                       agreement                       with        NBC            on March              24,

          2016.        The        employment                          agreement              included                consideration                on both                    sides,          with        ROENICK                      agreeing

          to     provide               sports                announcer                 and         commentating                          services                 for         NBC              while              NBC            agreed           to

          compensate                   ROENICK                         for     the     services               that     he    rendered.               ROENICK                             was        provided                  with      written

          confirmation                     of     the        extension               of the        contract            on March                          2018            -                                 his     contract             to June
                                                                                                                                              21,                                 extending

          30,     2020.

                           35.                   ROENICK                       admirably                 performed                 pursuant              to       the         contract               as he         provided               sports


          announcing                   and            commentating                         services            under          the        terms           of       the         agreement                     on      every             occasion


          requested              by        NBC.

                                                                                                                                                                                               Chiclets"
                           36.                   However,                    after     ROENICK's                       appearance                on        the          "Spittin                                         podcast,          NBC
                                                                                                                                                                                                                                "cure"
          breached               the        employment                        agreement                 by     not       allowing             ROENICK                             an     opportunity                     to                    any

          alleged          breach               of     his        employment                     agreement.                 The        employment                        agreement                       contains             a "Standard

          Provisions"
                                       section.                  Pursuant             to    the         Standard            Provisions                   portion                  of     the        agreement                  ROENICK
          "shall"
                           be     given               written           notice             and     a reasonable                        opportunity                      to        cure         a material                 breach          of    his

                                                                                                                                                                                                                   "degrades"
          agreement.                  In     addition,                if ROENICK                        is accused            of       engaging               in        any        conduct                that                                 him

                                                                                                                                                              ridicule"
          or    "brings           [him]               into        public         disrepute,               contempt,                scandal           or                                  he         also     "shall             be     given         a

                                                                                                         Act."
          reasonable                   opportunity                       to     cure        such

                           37.                   As          is       described              above              in     paragraph                 21,          a         cure           was           certainly                 possible            in


          ROENICK's                         situation                 and     NBC's              suspension                 and        termination                  of            ROENICK                    without             providing
                                                                               "cure"
          him       with         an        opportunity                  to                       is a violation                   of    his   contractual                         rights        under             the         employment

          agreement.

                           38.                   Further,              as is described                    above          in paragraph                    23,       NBC                 has     not        engaged              in remedial

          action       against                  other         NBC             employees                 allegedly            involved               in        immoral                   conduct,                 while         ROENICK
                                                                                                                                                                                   "cure"
          was       suspended                    and         terminated                despite           having           a contractual                   right              to                      any         alleged             breach       of

                                                                                                                                                         employees'
         his        employment                         agreement.                    NBC's               tolerance                of     other                                               alleged               immoral               public

          statements               and           acts        shows            that     NBC          certainly               could         have         allowed                    ROENICK                        an opportunity                   to

          "cure"
                        as is required                           by    his     employment                     contract.

                           39.                   As          a    result         of        NBC's              breach          of        contract,              ROENICK                              is     entitled             to     recover


          direct/compensatory                                    damages             as well            as consequential                      damages.



                                                                                                                            -9-




                                                                                                                     10 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                           INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                                        RECEIVED NYSCEF: 07/17/2020




                         40.                  Direct/Compensatory                                         Damages:                     As          a        result            of     NBC's                breach            of      contract,

          ROENICK                    experienced                    lost         salary            (his        salary          from           the         time          he     was          suspended               without              pay         on

          December                24,        2019          to the       end           of his        2020             cycle).          In     addition,               pursuant                   to his    contract            ROENICK

         was       entitled              to        additional                   compensation                           in      the          amount                 of        $4,500              per      event           performed                    if

          ROENICK                    performed                   over           110             events          in     any       given             year.           Events                 are     defined           as     NHL            games


          including               exhibition,                regular             season                 and      post-season                      games              and       related             studio          shows.           As         such,

         had      ROENICK                     completed                  more               than        110      events          in a contract                       year          he would              have         been        entitled             to

          additional               compensation.                         This              is     not      an         exhaustive                   list       of        ROENICK's                         direct/compensatory

          damages.

                         41.                  Consequential                           Damages:                   As         a result          of NBC's                   breach             of     contract             ROENICK                  has

          suffered           substantial                   consequential                         damages.                 It was           reasonably                    foreseeable                    when        ROENICK                     was

                                                                                                                                       "Spittin'                 Chiclets"
          fired    from           NBC          as a result               of his              comments                  on the                                                              podcast          that        he would               have

         been      unable             to find            work          at any              media          company                for        the        foreseeable                   future.            ROENICK                  now           has         a

         permanent                   black               mark           on           his         career.             As        such,              ROENICK                          will          experience                  lost        wages,

          compensation                       and      employment                           benefits            for     the      foreseeable                    future.

                         42.                  In addition,                   ROENICK                       has        suffered              substantial                  reputational                    harm       as a foreseeable

         result        of    NBC's              breach            of       contract                (by        terminating                    ROENICK                         without              an     opportunity                to        cure).

                                                                                                                                                                                                                          Hockeyville"
          Before            his      suspension                   and           termination,                     ROENICK                          had         a contract                    with         "Kraft

         valued          at $50,000                  per        year,        with            Molson              Coors           Beverage                    Company                  valued             at $100,000                per         year

          and      Urbal             Active              valued            at        $75,000               per         year.          Each             of     these            contracts                 were           cancelled              after


          ROENICK's                     suspension                     and           termination.                     Further,              ROENICK                          normally               charges              approximately

          $10,000              for      public               appearances.                          In      2019,             ROENICK                          had            approximately                         15      appearances.


          However,                 since           his      suspension                       and         termination                       (and        before                the     outbreak               of      the       COVID-19


         pandemic)                 he had           multiple               events               cancel          on him            (including                     an event                 with      Thuzio              in January).              As


          such,       ROENICK                       will        lose         substantial                   compensation                           in      cancelled                personal               appearance                 fees        per

         year      due       to his          unlawful             suspension                       and        termination.                   Sadly,           the        JR Hockey                     School,           through          which

          ROENICK                    provides               instruction                    to young              hockey               players,              has         also       seen          a substantial               financial               hit

          from       his       suspension                   and         termination.                      ROENICK                          estimates               that        his        revenues              are       down           at    least

          $70,000            due        to     less        interest             in     his        school             since       his        termination                      (which              also     occurred               before           the

          COVID-19                    outbreak).                  As         can           be      seen          from           the         above,               ROENICK                         has      suffered               substantial


          foreseeable                 reputational                   harm              because                 NBC             suspended                     him         and         terminated                   his     employment.



                                                                                                                               -10-




                                                                                                                       11 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                    INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                               RECEIVED NYSCEF: 07/17/2020




          ROENICK                  is forever           branded              as someone                       who         engaged                in     immoral                    office         conduct              but        has   not

         had       any     opportunity               to address              the        situation             in a meaningful                          and         fair       manner.              The            above       is not     an


          exhaustive             list    of the       consequential                     damages                that       ROENICK                      has         experienced                    as a result               of NBC's

         breach          of     contract.

                         43.                In    conclusion,                as a result                 of     NBC's              breach              of        contract             ROENICK                        is entitled             to

         recover          for     the     direct/compensatory                             and       consequential                         damages                  he has            sustained.

                                                                         attorneys'
                         44.             Plaintiff        seeks                                     fees        under            this      cause            of     action.




                                                                              SECOND                     CAUSE                    OF       ACTION

                                                               Breach              of     Express                  Oral          Contract               Not             to


                                         Terminate/Constructively                                         Terminate                       Employment                           Without

                                                         Good           Cause              -       Against                 NBC            and          Does         1-10

                         45.                The      allegations               set       forth      in        the                                paragraphs                    are       re-alleged                  and      incorpo-
                                                                                                                      foregoing

         rated         herein      by     reference.

                         46.             Defendants,                  through              their          agents,                entered               an        oral         agreement                     not      to     terminate

         plaintiff's            employment               except          for       good          cause.             Plaintiff              and        defendants,                    through              their       supervisors,

          made         mutual           promises          of     consideration                      pursuant                to     this      oral           agreement.                      Plaintiff               performed            all

          duties        required          of him        under          the      agreement                     by     performing                   his        job        in an exemplary                            manner.

                         47.             Repeatedly,                 throughout                  his       employment                       ROENICK                           was        told          by     his         supervisors

          that     he would             be at      NBC         for     a long            time,         that         he had         nothing                  to worry               about          as far           as his     job       was

          concerned              and     that     he was         expected                 to be pivotal                     at    NBC            for        years            to come.             In     fact,       in the        weeks

                                                                                                              Chiclets"
          leading         up to his           appearance               on the           "Spittin                                    podcast,                 ROENICK                        was        also        in discussions

         with       Flood         to extend           ROENICK's                         contract           by       another               12-month                  term.           By       making               these       repeated

          assurances              to     ROENICK                 and         implying                  that         he      would            be         around                at    NBC            for        years          to     come,

          Defendants               entered           an express/implied                          contract                not      to terminate                     him         except           for         good          cause.

                         48.             Defendants              and         their        managers                  and        supervisors                   terminated                     plaintiff's              employment

         without           good         cause,       violating           the       express             oral         contract              they         had         with        him.

                                                                                                 defendants'
                         49.             As      a proximate              result           of                                    willful          breach                of the         express               oral     contract          not

          to     terminate              employment                   without             good           cause,             plaintiff              has            suffered              and         continues                 to     suffer


          damages,              including            losses      of     earnings,                benefits,                direct/compensatory                                  damages                 and          consequential


          damages,              in a sum          according             to proof.



                                                                                                                     -11-




                                                                                                              12 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                               INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                        RECEIVED NYSCEF: 07/17/2020




                                                                         attorneys'
                        50.             Plaintiff         seeks                                     fees         under         this       cause        of     action.




                                                                                THIRD                    CAUSE               OF        ACTION

                                                                 Breach               of     Implied-in-Fact                           Contract               Not       to


                                              Terminate/Constructively                                           Terminate                  Employment                        Without

                                                                 Good           Cause              - Against                 NBC            and        Does         1-10

                        51.               The       allegations                set     forth         in     the                                 paragraphs              are       re-alleged                   and    incorpo-
                                                                                                                    foregoing

          rated      herein        by    reference.

                        52.              On     the      basis          of     oral         assurances                 of      continued                employment                       given            to    plaintiff         by
          defendants'                                                                                                                                                                           defendants'
                                  supervisors,              the     length             of plaintiff's                  employment                      with        defendants,                                               actual


         practice           of    terminating             employment                         only          for     cause,             and       the     industry              standard              for        the   business

          defendants             engaged            in of terminating                         employment                     only         for     cause,        plaintiff            and        defendants                  shared

          the     actual         understanding                   that        plaintiff's                 employment                    could           and      would             be      terminated                  only       for

          cause.        This       shared           understanding                     resulted              in    an implied                 contract           requiring                that       defendants                have

          good       cause        to terminate             plaintiff's                employment.

                        53.             Repeatedly,                throughout                      his      employment                      ROENICK                    was        told         by     his       supervisors

          that     he would             be at    NBC         for        a long             time,         that     he had         nothing               to worry              about        as far          as his       job      was

          concerned              and     that    he was           expected                  to be pivotal                 at    NBC             for    years        to come.              In     fact,         in the       weeks

                                                                                                            Chiclets"
          leading       up to his             appearance                on the         "Spittin                                   podcast,              ROENICK                    was         also        in discussions

          with      Flood        to extend            ROENICK's                       contract              by     another             12-month                term.         By      making               these      repeated

          assurances              to    ROENICK                   and         implying                   that     he      would             be        around           at    NBC           for        years          to      come,

          Defendants              entered           an express/implied                             contract            not     to terminate                   him       except           for        good        cause.

                        54.             Defendants                and        their         managers               and        supervisors                terminated                 plaintiff's                 employment

          without          good        cause,        violating           the       implied-in-fact                        contract              they     had        with       him.

                                                                                                   defendants'
                        55.             As      a proximate                  result          of                                 willful           breach           of the         implied-in-fact                     contract

          not     to terminate/constructively                                 terminate                  employment                    without              good        cause,         plaintiff               has    suffered

          and       continues            to     suffer      damages,                       including              losses          of        earnings,              benefits,             direct/compensatory

          damages           and        consequential                damages,                  in a sum             according                    to proof.

                                                                         attorneys'
                        56.             Plaintiff         seeks                                     fees         under         this       cause        of     action.




                                                                                                                   -12-




                                                                                                            13 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                          INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                                    RECEIVED NYSCEF: 07/17/2020




                                                                                     FOURTH                      CAUSE                  OF           ACTION

                                                  Violation               of New           York             State              Human               Rights            Law      For         Sex            and

                                                   Sexual           Orientation                   Discrimination                               - Against              All     Defendants

                                                                                                   and           John                Does       1-10

                          57.                 The          allegations               set    forth           in     the                                  paragraphs                 are    re-alleged                      and      incorpo-
                                                                                                                                foregoing

          rated         herein         by     reference.

                          58.                 The          New        York           Executive                   Law            §296(1)(a)                 provides          that,        "It        shall          be     an unlawful


          discriminatory                     practice:              (a)    For       an employer                        or      licensed              agency,          because                of        the        age,     race,      creed,

          color,         national             origin,           sexual           orientation,                      military                 status,           sex,    disability,                  predisposing                     genetic


          characteristics,                    marital           status,       or domestic                     violence                 victim           status,        to refuse              or hire               or employ               or to

         bar       or    to    discharge               from          employment                     such              individual                in    compensation                       or     in       terms,            condition            or

                                        employment."
         privileges              of


                          59.                 Defendants                   engaged                in     an        unlawful                  discriminatory                    practice                  in        violation           of     the

         New            York       State           Executive               Law        §296(1)(a)                      by       creating              and       maintaining                discriminatory                           working

          conditions              and         constructively                     terminating                     Plaintiff's                 employment                     because                of        his     sex      and      sexual

          orientation.

                                              Defendants'
                          60.                                                conduct,                  as        alleged,               violated               the     New           York                Civil            Rights        Law,


          including              but        not      limited         to,     N.Y.          Civ.        Rights                  § 40-c         by      subjecting             Plaintiff                  to     discrimination                   in

         violation             of his         civil        rights         and/or           to harassment.

                          61.                 Plaintiff              was         a    member                     of        a     protected                 class       (based             on         his           sex      and        sexual


          orientation),                was          qualified             to perform              his       job         (as he did                 perform            his    job         in an exemplary                           manner)

         yet       he was          subjected                to repeated                unequal               treatment,                     harassment                and     ultimately                       terminated              based

          on his         membership                    in protected                  classes.

                          62.                 Other            similarly              situated              female                   employees                 who        engaged               in        similar             conduct           to


          ROENICK,                      such          as      Tara         Lipinski               (Exhibit                      A),     have            not        been       subjected                       to     suspension                 or

          termination                  as was          ROENICK.

                          63.                 Further,              ROENICK                   was           told        by           FLOOD              that       a similarly                situated               gay        employee,
                                                                whatever"
          Johnny           Weir,            "can       say                                 and      engaged                     in    similar           conduct             to ROENICK                             (Exhibit          A)      but

                                                                                                                                                                                                                                 Chiclets"
         was       not        disciplined,                 while          ROENICK                  was           terminated                   for       his     comments                 on the               "Spittin

         podcast.

                                                                                                            defendants'                                                                                                          discrimi-
                          64.                 As       a proximate                   result         of                                       willful,           knowing,                 and         intentional



                                                                                                                               -13-




                                                                                                                   14 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                  INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                              RECEIVED NYSCEF: 07/17/2020




          nation          against             Plaintiff,            Plaintiff            has         sustained                  and         continues                  to     sustain          substantial                 losses         of

          earnings             and      other         employment                   benefits.

                                                                                                          defendants'                                                                                                      discrimi-
                           65.                As       a proximate                 result          of                                      willful,            knowing,                and     intentional

          nation          against             Plaintiff,            Plaintiff            has         suffered              and            continues                to       suffer         humiliation,                  emotional


          distress,            and     physical             and      mental         pain          and          anguish,             all     to his           damage             in a sum          according                 to proof.

                                                                                                                                                                                                            attorneys'
                           66.                Plaintiff             has     incurred             and           continues               to       incur          legal          expenses          and                                   fees.

                                                                                                           attorneys'
          Plaintiff            is entitled             to recover               reasonable                                            fees           and       costs          (including             expert            costs)      in     an

          amount           according                  to proof.

                                              Defendants'
                           67.                                               conduct                 constitutes                    malicious,                     willful,            wanton              and/or           reckless

          indifference                  to         Plaintiff           protected                 rights,                entitling                Plaintiff               to      punitive                damages                against

          defendants.




                                                                                    FIFTH                 CAUSE                  OF         ACTION

                                                  Violation            of New              York           City          Human                   Rights           Law           For      Gender

                                              and        Sexual            Orientation                    Discrimination/Disparate                                              Treatment                   -


                                                                    Against              All     Defendants,                        and          John          Does           1-10

                           68.                 The       allegations               set     forth          in     the                                  paragraphs                 are       re-alleged              and      incorpo-
                                                                                                                          foregoing

          rated         herein         by     reference.

                           69.                 The      New          York         City         Administrative                         Code                §8-107(1)            provides           that,          "It    shall     be an

          unlawful               discriminatory                     practice:            (a)    For        an employer                          or    an employee                    or     agent          thereof,         because

          of the         actual        or perceived                  age,       race,      creed,              color,       national                 origin,         gender,           disability,               marital         status,

          sexual          orientation                 or alienage            or citizenship                       status         of       any        person,            to refuse           to hire         or employ                 or to

          bar      or     to      discharge                from        employment                       such            person             or        to     discriminate                   against              such     person            in

                                                                                                                                          employment."
          compensation                      or in terms,              conditions                or privileges                    of

                          70.                 Defendants                   engaged              in      an       unlawful                 discriminatory                        practice            in     violation             of     the

         New            York         City         Administrative                   Code              §8-107(1)(a)                     by         creating               and      maintaining                    discriminatory

         working               conditions,                  and      otherwise                 discriminating                         against               Plaintiff            because             of     his        gender           and

          sexual          orientation.

                                              Defendants'
                          71.                                               conduct,                 as        alleged,             violated                 the        New          York        Civil             Rights         Law,


          including              but        not     limited          to,    N.Y.         Civ.        Rights              § 40-c            by        subjecting                Plaintiff        to        discrimination                   in

         violation              of his        civil        rights      and/or            to harassment.



                                                                                                                         -14-




                                                                                                                 15 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                            INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                         RECEIVED NYSCEF: 07/17/2020




                         72.             Plaintiff            was        a member                  of      a protected                     class        (based               on     his        gender            and      sexual


          orientation),           was         qualified            to perform              his     job      (as he did                perform               his       job         in an exemplary                      manner)

         yet      she was         subjected               to repeated            harassment,                    unequal              treatment                  and     ultimately                  terminated             based

          on his        membership                in protected                 classes.

                         73.              Other           similarly             situated           female              employees                     who         engaged                in     similar           conduct            to


          ROENICK,                 such         as        Tara        Lipinski             (Exhibit               A),         have            not      been             subjected                to      suspension                 or

          termination             as was         ROENICK.

                         74.             Further,             ROENICK                   was        told     by         FLOOD                  that     a similarly                  situated            gay       employee,
                                                           whatever"
          Johnny          Weir,        "can       say                                and      engaged             in     similar              conduct              to ROENICK                         (Exhibit           A)        but

                                                                                                                                                                                                                   Chiclets"
         was      not     disciplined,               while         ROENICK                  was         terminated                  for       his     comments                    on the         "Spittin


         podcast.

                                                                                                   defendants'                                                                                                     discrimi-
                         75.             As       a proximate                  result         of                                   willful,           knowing,                    and        intentional

         nation         against          Plaintiff,              Plaintiff           has      sustained                 and         continues                 to      sustain             substantial              losses           of

          earnings         and     other         employment                    benefits.

                                                                                                   defendants'                                                                                                     discrimi-
                         76.             As       a proximate                  result         of                                   willful,           knowing,                    and        intentional

         nation         against          Plaintiff,              Plaintiff           has      suffered             and            continues                to      suffer           humiliation,                  emotional


          distress,        and    physical              and       mental         pain       and         anguish,            all     to his           damage             in a sum               according            to proof.

                                                                                                                                                                                                      attorneys'
                         77.             Plaintiff            has       incurred            and         continues              to     incur           legal           expenses                and                             fees.

                                                                                                    attorneys'
          Plaintiff        is entitled            to recover                 reasonable                                       fees          and       costs           (including                expert         costs)         in    an

          amount          according             to proof.

                                         Defendants'
                         78.                                             conduct              constitutes                   malicious,                  willful,                  wanton              and/or           reckless

          indifference              to        Plaintiff             protected              rights,              entitling                 Plaintiff              to      punitive                 damages                against

          defendants.




                                                                                 SIXTH             CAUSE                 OF         ACTION

                                           Violation                of New           York          State          Human                Rights              Law          For         Hostile

                                          Work             Environment                     - Against               All                                          and         John          Does
                                                                                                                              Defendants,

                                                                                                                1-10

                         79.              The        allegations               set    forth        in     the                                 paragraphs                    are    re-alleged               and        incorpo-
                                                                                                                  foregoing

          rated       herein      by     reference.

                                         Defendants'
                         80.                                           conduct,            as alleged,              violated               the New               York         State          Human            Rights          Law,



                                                                                                                 -15-




                                                                                                          16 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                               INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                         RECEIVED NYSCEF: 07/17/2020




          including          but   not     limited           to, N.Y.             Exec.         Law         § 296.          Defendants                     committed                    unlawful                employment


         practices,          including           but     not        limited            to,    the     following                bases           for     liability:

                               •                        adverse                 employment                    actions           against               the        Plaintiff,              such             as    discharging,
                                     Taking

                                     barring,            refusing               to    transfer,             retain,         hire,         select,           and/or            employ,                and/or              otherwise


                                     discriminating                       against            Plaintiff,            in whole               or    in part              on    the        basis         of    Plaintiff's                 sex,

                                     sexual          orientation,                     and/or          other        good         faith          complaints                    in violation                  of N.Y.               Exec.

                                     Law         § 296            of the        New          York         State        Human                Rights           Law;

                               •                              Plaintiff              and/or                               a hostile               work              environment                     by,                               but
                                     Harassing                                                        creating                                                                                                 including

                                     not       limited            to,     issuing            public          statements                   about        the          suspension                 and         termination                  of


                                     ROENICK's                          employment                    and     refusing               to allow              ROENICK                      to cure            any           perceived

                                     conduct             issue           related         to ROENICK's                          actions;

                               •                                   against            Plaintiff             for     good            faith        complaints,                     in     violation                of       the      New
                                     Retaliating

                                     York          State           Human              Rights          Law          including,                  but       not        limited            to,     N.Y.            Exec.            Law          §

                                     296;

                               •                        to        take      all      reasonable                   steps        to        prevent            discrimination,                          harassment,                      and
                                     Failing

                                     retaliation                  based            on,       including                but       not            limited               to,     Plaintiff's                   complaints                   of

                                     discrimination                       and        harassment,                  and/or            other        protected                 characteristic                      or     activity           in

                                     violation               of    the     New           York         State        Human                 Rights            Law         including,                  but     not        limited          to,

                                     N.Y.         Exec.           Law           § 296;

                               •     Plaintiff's              good          faith        complaints                   protected                       N.Y.            Exec.           Law                           of             New
                                                                                                                                               by                                                  § 296                   the

                                                                                                                                                                                      defendants'
                                     York          State          Human              Rights         Law,          were         motivating                   factors           in                                    decision             to

                                     terminate                the        Plaintiff's                employment,                      not        to    retain,              hire,         or        otherwise                employ

                                     Plaintiff           in any            position,               and/or         to take           other           adverse            job       actions             against             Plaintiff.

                                         Defendants'
                       81.                                               conduct,              as      alleged,             violated                 the        New           York             Civil           Rights            Law,


          including          but    not       limited         to,        N.Y.        Civ.       Rights            § 40-c            by      subjecting                 Plaintiff              to    discrimination                       in

         his   civil    rights       and/or          to harassment.

                                                                                                     defendants'                                                                                                          discrimi-
                       82.               As     a proximate                     result        of                                 willful,             knowing,                   and         intentional

         nation        against        Plaintiff,              Plaintiff              has       sustained                 and        continues                  to     sustain            substantial                      losses        of

          earnings       and       other       employment                       benefits.

                                                                                                     defendants'                                                                                                          discrimi-
                       83.               As     a proximate                     result        of                                 willful,             knowing,                   and         intentional

         nation        against        Plaintiff,              Plaintiff              has       suffered             and        continues                   to       suffer            humiliation,                       emotional



                                                                                                                  -16-




                                                                                                          17 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                           INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                         RECEIVED NYSCEF: 07/17/2020




          distress,         and        physical            and         mental           pain       and         anguish,           all     to his      damage              in a sum            according              to proof.

                                              Defendants'
                         84.                                                   conduct               constitutes                  malicious,              willful,               wanton              and/or          reckless

          indifference                  to         Plaintiff                protected              rights,            entitling             Plaintiff            to        punitive             damages                against

          defendants.

                                                                                                                                                                                                      attorneys'
                         85.                  Plaintiff           has         incurred             and         continues            to     incur        legal         expenses             and                             fees.

                                                                                                            attorneys'
          Plaintiff          is entitled               to recover               reasonable                                          fees      and       costs         (including              expert          costs)      in     an

          amount            according                to proof.

                                              Defendants'
                         86.                                                   conduct               constitutes                  malicious,              willful,               wanton              and/or          reckless

          indifference                  to         Plaintiff                protected              rights,            entitling             Plaintiff            to        punitive             damages                against

          defendants.




                                                                                  SEVENTH                       CAUSE               OF ACTION

                                                Violation                   of New          York            City       Human               Rights          Law            For       Hostile

                                               Work             Environment                        - Against              All                                   and         John         Does
                                                                                                                                   Defendants,

                                                                                                                       1-10

                         87.                  The        allegations                 set    forth         in    the                            paragraphs                  are      re-alleged              and      incorpo-
                                                                                                                        foregoing

          rated       herein          by     reference.

                                              Defendants'
                         88.                                                  conduct,             as alleged,               violated         the       New      York            City      Human            Rights        Law,


          including            but      not         limited           to,     §8-107           and/or           §8-107.1            of the         New         York          City       Administrative                   Code.

          Defendants                  committed                 unlawful              employment                     practices,            including             but       not      limited          to the        following

          bases       for     liability:

                                  •                             adverse              employment                     actions             against         the      Plaintiff,             such          as    discharging,
                                             Taking

                                             barring,           refusing             to     transfer,              retain,        hire,      select,          and/or            employ,          and/or            otherwise


                                             discriminating                     against            Plaintiff,           in whole             or     in part          on    the      basis       of     Plaintiff's             sex,

                                             and/or            other          good         faith         complaints                in     violation             of     the       New          York          City       Human


                                             Rights            Law,         including              but    not       limited         to,     §8-107         and/or               §8-107.1         of the        New        York


                                             City       Administrative                      Code;

                                  •                                   Plaintiff            and/or                               a hostile           work         environment                    by,                            but
                                             Harassing                                                      creating                                                                                       including

                                             not      limited           to,     issuing            public           statements              about        the         suspension               and      termination               of


                                             ROENICK's                        employment                    and       refusing            to allow         ROENICK                      to cure         any        perceived

                                             conduct            issue         related          to ROENICK's                         actions;


                                                                                                                       -17-




                                                                                                                18 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                    INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                                  RECEIVED NYSCEF: 07/17/2020




                                •                                    against           Plaintiff                  for      good            faith        complaints,                       in     violation              of    the      New
                                          Retaliating

                                          York                     Human               Rights                                                         but     not         limited                        §8-107          and/or            §8-
                                                        City                                               Law,            including                                                            to,

                                          107.1         of the          New          York           City         Administrative                        Code;

                                •                           to     take        all     reasonable                        steps        to      prevent               discrimination,                          harassment,                   and
                                          Failing

                                          retaliation               based            on,        including                    but           not        limited               to,         Plaintiff's              complaints                  of

                                          discrimination                   and        harassment,                       and/or            other       protected                   characteristic                  or in violation

                                          of     §8-107           and/or         §8-107.1                  of the          New             York        City         Administrative                           Code;

                                •         Plaintiff's              other         good          faith             complaints                  protected                            the      New           York                    Human
                                                                                                                                                                       by                                            City

                                          Rights           Law,         including             but          not     limited            to,        §8-107            and/or               §8-107.1             of the          New     York

                                                                                                                                                                                             defendants'
                                          City        Administrative                        Code,                were           motivating                   factors               in                                   decision             to

                                          terminate               the      Plaintiff's                 employment,                           not       to     retain,              hire,          or     otherwise               employ

                                          Plaintiff            in any         position,              and/or              to take            other        adverse              job         actions            against          Plaintiff.

                                          Defendants'
                                •                                        conduct,               as         alleged,               violated                  the        New              York           Civil        Rights            Law,


                                          including               but      not       limited               to,     N.Y.           Civ.           Rights            § 40-c               by      subjecting               Plaintiff           to

                                          discrimination                   in his           civil      rights             and/or            to harassment.

                                                                                                           defendants'                                                                                                        discrimi-
                         89.               As       a proximate                  result         of                                         willful,          knowing,                     and         intentional

         nation       against             Plaintiff,              Plaintiff            has          sustained                   and        continues                 to      sustain              substantial                 losses         of


          earnings         and      other         employment                     benefits.

                                                                                                           defendants'                                                                                                        discrimi-
                      90.                  As       a proximate                  result         of                                         willful,          knowing,                     and         intentional

         nation       against             Plaintiff,              Plaintiff            has          suffered               and            continues               to      suffer               humiliation,                  emotional


          distress,       and       physical             and       mental            pain       and         anguish,                all     to his          damage                in a sum              according              to proof.

                                                                                                                                                                                                                attorneys'
                      91.                  Plaintiff             has      incurred             and          continues                 to      incur          legal           expenses                  and                             fees.

                                                                                                           attorneys'
          Plaintiff       is entitled               to recover                reasonable                                              fees         and       costs           (including                  expert         costs)        in     an

          amount         according               to proof.

                                           Defendants'
                      92.                                                  conduct                  constitutes                     malicious,                    willful,               wanton                and/or           reckless

          indifference               to        Plaintiff             protected                 rights,                  entitling                Plaintiff             to          punitive                damages                 against

          defendants.




                                                                                                                         -18-




                                                                                                                 19 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                              INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                         RECEIVED NYSCEF: 07/17/2020




                                                                                EIGHTH                      CAUSE                OF          ACTION

                                           Violation                  of New           York            State           Human                Rights           Law          - Retaliation


                                                for     Opposing                Discrimination                            and         Harassment                     Based          on     Sex

                                                and      Sexual           Orientation                       - Against                 All                                    and         John
                                                                                                                                               Defendants,

                                                                                                                 Does        1-10

                         93.               The         allegations               set    forth          in        the                               paragraphs               are     re-alleged                and      incorpo-
                                                                                                                         foregoing

          rated       herein       by     reference.

                                           Defendants'
                         94.                                             conduct,              as alleged,                violated             the New              York       State       Human               Rights          Law,


          specifically             N.Y.          Exec.      Law           sections               296(1)(e)                and       296(7),             and        defendants              committed                  unlawful

          employment                 practices,            including               by       the     following,                  separate              bases         for     liability:           retaliating               against

          Plaintiff        by        reprimanding                      him,         harassing                     him,         treating              him       worse           than        his       coworkers                      and


          ultimately             terminating               his        employment                   because                of    his         sex,     for     opposing              discrimination                     based          on


          sex,    for    seeking           to exercise                rights       guaranteed                     under         the New              York          State     Human              Rights           Law        and/or

                                        defendants'
          for     opposing                                            failure          to      provide                 such       rights,            including               the     right         to     be        free       from

          discrimination                  and         harassment               based          on sex             and     sexual             orientation              in violation               of New            York         State

          Human          Rights           Law          sections          296(1)(e)                and        296(7).

                         95.               Plaintiff             is     entitled            to     all           available             compensation                       under          the      New            York          State

          Human          Rights           Law.

                         96.               Under           the         New             York            State            Human                Rights           Law,           as     a     proximate                   result         of

          defendants'
                                     unlawful              conduct,                Plaintiff                is     entitled            to      compensatory                        damages               in      an       amount


          according            to proof.

                         97.               Under           the         New             York            State            Human                Rights           Law,           as     a     proximate                   result         of

          defendants'
                                     willful,            knowing,                and          intentional                     discrimination                       against          Plaintiff,                Plaintiff             has

          sustained            and      continues            to        sustain          substantial                    losses         of     earnings              and     other         employment                    benefits,

          in an amount                according             to proof.

                         98.               Under           the         New             York            State            Human                Rights           Law,           as     a     proximate                   result         of

          defendants'
                                     willful,            knowing,                and          intentional                     discrimination                       against          Plaintiff,                Plaintiff             has

          suffered        and        continues             to suffer            humiliation,                      emotional                 distress,         and        physical          and      mental             pain         and


          anguish,         all     to his         damage              in a sum           according                     to proof.

                                                                                                                                                                                                     attorneys'
                         99.               Plaintiff             has     incurred                and        continues               to       incur         legal      expenses             and                                 fees.

                                                                                                         attorneys'
          Plaintiff        is entitled                to recover           reasonable                                               fees       and         costs      (including                expert          costs)         in    an



                                                                                                                       -19-




                                                                                                                 20 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                    INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                                 RECEIVED NYSCEF: 07/17/2020




          amount          according                  to proof.

                                             Defendants'
                          100.                                                    conduct              constitutes                      malicious,                  willful,             wanton             and/or            reckless

          indifference                 to         Plaintiff                protected                 rights,                entitling             Plaintiff                to      punitive              damages                against

          defendants.




                                                                                         NINTH                  CAUSE                OF         ACTION

                                                 Violation                 of New            York                           Human                Rights             Law         - Retaliation
                                                                                                               City

                                                      for      Opposing                    Harassment                         and         Discrimination                         Based           on

                                             Gender                 and          Sexual           Orientation                       - Against                 All                                     and
                                                                                                                                                                      Defendants,

                                                                                                           John              Does          1-10

                          101.               The        allegations                   set      forth           in     the                               paragraphs                 are     re-alleged                and      incorpo-
                                                                                                                              foregoing

          rated        herein        by     reference.

                                             Defendants'
                          102.                                                   conduct,            as alleged,                 violated              the    New           York         City      Human              Rights       Law,


          specifically                section               8-107(7)                of      the        New              York            City           Administrative                        Code,          and         defendants

          committed                  unlawful                 employment                       practices,                    including                  by      the        following,                 separate             bases         for


          liability:

                                 •                                         against           Plaintiff                                                              him,                                him,                         him
                                            Retaliating                                                                by       reprimanding                                    harassing                            treating

                                            worse           than           his     coworkers                    and         ultimately             terminating                   his      employment                    because           of

                                            his       sex,          for      opposing                  discrimination                           based          on      sex       and         sexual           orientation,               for


                                            seeking            to exercise                  rights         guaranteed                     under         the     New          York         City        Human            Rights       Law

                                                                                               defendants'
                                            and/or            for     opposing                                                  failure          to provide                 such       rights,        including              the    right

                                            to     be       free          from       discrimination                           and       harassment                    based          on      gender            in     violation           of

                                            section            8-107(7)               of    the      New              York          City        Administrative                      Code;

                                 •          The       above               actions          and     acts         were                                                       to deter        a person            from
                                                                                                                              reasonably                 likely                                                             engaging

                                            in      a protected                    activity,              in        violation              of     section             8-107(7)             of     the       New         York         City

                                            Administrative                          Code.

                                                                                                               defendants'
                          103.               As       a proximate                    result          of                                     willful,           knowing,                and       intentional               retaliation

          (which          was        committed                      with         discriminatory                        intent)             against           Plaintiff,            Plaintiff            has         sustained            and

          continues             to    sustain           substantial                  losses          of        earnings             and         other        employment                   benefits.

                                                                                                               defendants'
                          104.               As       a proximate                    result          of                                     willful,           knowing,                and       intentional               retaliation

          against        Plaintiff,               Plaintiff           has         suffered           and            continues              to suffer           humiliation,                  emotional                distress,          and



                                                                                                                             -20-




                                                                                                                      21 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                      INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                                  RECEIVED NYSCEF: 07/17/2020




         physical                and     mental            pain        and         anguish,              all     to his         damage              in a sum                 according            to proof.

                                                                                                            defendants'
                            105.                  As     a proximate                    result      of                                   creation               of a hostile              work           environment                  based

          on     discrimination                        that      harmed             Plaintiff,              Plaintiff               is entitled            to compensatory                            damages.

                                                                                                                                                                                                                  attorneys'
                            106.                  Plaintiff            has        incurred              and          continues              to     incur         legal           expenses             and                                 fees.

                                                                                                                 attorneys'
          Plaintiff              is entitled             to recover                 reasonable                                              fees     and         costs           (including              expert            costs)         in     an

          amount                according               to proof.

                                                  Defendants'
                            107.                                                   conduct               constitutes                   malicious,                     willful,         wanton,                    and/or         reckless

          indifference                  to     Plaintiff's              protected                 rights,            and       this     entitles            Plaintiff              to punitive               damages                against

          defendants.




                                                                                          TENTH                  CAUSE                 OF         ACTION

                                                              Violation                 of New           York               State      Human                   Rights            Law        For


                                                         Aiding,             Abetting,                  Inciting,              Compelling                       and/or             Coercing

                                                       Forbidden                   Acts-Against                              Defendant                Flood              and       Does         1-10

                            108.                  The      allegations                   set     forth         in      the                            paragraphs                    are     re-alleged                and        incorpo-
                                                                                                                               foregoing

          rated       herein            by     reference.

                                                  Defendants'
                            109.                                                  actions          set         forth         above          violate            the       New         York          State           Human             Rights


          Law,        specifically                     N.Y.       Exec.            Law         section              296(6),           which          sets       forth:

                                             It      shall        be      unlawful                discriminatory                         practice               for       any       person            to     aid,        abet,       incite,

                                             compel               or    coerce             the      doing              of     any      of     the        act     forbidden                under            this      chapter,             or     to

                                             attempt              to do           so.

                            110.                  By     reasons             of     the        foregoing,               Defendants                   created              a hostile           work           environment                       that

          was      severe              and     pervasive,                 harassed,               discriminated                       and        retaliated              against          plaintiff           based          on his            sex

          and      sexual             orientation.

                            111.                  The          discriminatory,                           harassing,                   reckless,                 wrongful,                  willful,                and       malicious

          treatment                of    the        Plaintiff             by       defendants                   was          aided          and      abetted              by      defendants                 FLOOD                  and         the

          denial           of     equal           opportunity,                    terms,          conditions,                  and       perquisites                    of     employment                    towards             Plaintiff

          were        in        violation              thereof.           FLOOD                  individually                   discriminated                     against            plaintiff,             retaliated              against

         plaintiff              for     making            protected                 complaints                   and         furthered             the     discrimination/retaliation/harassment

          of their          employer                   NBC.

                                                                                                                                                               defendants'
                            112.                  As      a      proximate                     result           of      the         individual                                                willful,              knowing,                   and



                                                                                                                              -21-




                                                                                                                       22 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                   INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                            RECEIVED NYSCEF: 07/17/2020




          intentional             aiding,              abetting,           inciting,            and/or               coercing            of    the       acts       forbidden               in    this        article           against


          Plaintiff,        Plaintiff                is entitled           to recover              for        all     damages                allowed            under         the    New          York             State        Human


          Rights         Law.

                          113.                   Under         the        New            York            State            Human               Rights             Law,          as       a    proximate                     result          of

          defendants'
                                      unlawful                 conduct,              Plaintiff                is     entitled            to        compensatory                     damages                   in      an       amount


          according             to proof.

                          114.                   Under         the        New            York            State            Human               Rights             Law,          as       a    proximate                     result          of

          defendants'
                                      willful,               knowing,                and        intentional                      discrimination                     against             Plaintiff,                 Plaintiff             has

          sustained             and     continues                  to     sustain          substantial                    losses        of     earnings             and       other         employment                         benefits

          in an amount                 according                 to proof.

                          115.                   Under         the        New            York            State            Human               Rights             Law,          as       a    proximate                     result          of

          defendants'
                                      willful,               knowing,                and        intentional                      discrimination                     against             Plaintiff,                 Plaintiff             has

          suffered         and        continues                to suffer         humiliation,                       emotional                distress,           and       physical              and     mental             pain         and


          anguish,          all    to his            damage             in a sum           according                     to proof.

                                                                                                                                                                                                         attorneys'
                          116.                   Plaintiff          has     incurred             and          continues                to     incur       legal            expenses              and                                fees.

                                                                                                          attorneys'
          Plaintiff        is entitled                  to recover            reasonable                                              fees         and    costs            (including             expert             costs)         in     an

          amount          according                    to proof.

                                                 Defendants'
                          117.                                               conduct                  constitutes                    malicious,                 willful,            wanton               and/or                reckless

          indifference                 to          Plaintiff            protected                rights,                 entitling            Plaintiff              to       punitive                 damages                  against

          defendants.




                                                                             ELEVENTH                               CAUSE               OF ACTION

                                         Violation                  of New           York             City          Human              Rights            Law          For       Aiding,

                                       Abetting,                 Inciting,             Compelling,                         Coercing                Forbidden                  Acts          and


                                                   Interfering               with          Protected                     Rights-Against                           Defendant

                                                                                         FLOOD                      and      Does           1-10

                          118.                   The     allegations               set     forth         in        the                             paragraphs                 are     re-alleged                   and      incorpo-
                                                                                                                           foregoing

         rated         herein      by        reference.

                                                 Defendants'
                          119.                                              actions             set      forth            above         violate           the      New          York         City         Administrative

          Code         §8-107          (6),         which        sets       forth:

                                            It      shall      be       unlawful             discriminatory                           practice            for      any        person             to    aid,         abet,        incite,



                                                                                                                          -22-




                                                                                                                   23 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                            INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                                       RECEIVED NYSCEF: 07/17/2020




                                          compel               or     coerce            the       doing             of     any          of     the       act         forbidden                 under           this        chapter,            or    to

                                          attempt              to do           so.

                                               Defendants'
                         120.                                                   actions                 set         forth              above                  also       violate                  the          New            York              City

          Administrative                    Code         §8-107(19),                       which           sets          forth:

                                          It shall           be an unlawful                       discriminatory                             practice            for     any           person           to coerce,                intimidate,

                                          threaten              or       interfere              with,          or        attempt              to     coerce,             intimidate,                      threaten            or     interfere


                                          with,         any          person            in      the        exercise                or     enjoyment                     of,        or     on      account              of     such        person


                                          having             aided         or encouraged                            any        other          person            in the            exercise              or enjoyment                     of,      any

                                          right         granted            or protected                    pursuant                    to this          section.

                         121.                  By     reasons             of     the       foregoing,                 Defendants                        created              a hostile            work           environment                      that

         was         severe         and        pervasive,                 harassed,                discriminated                         and         retaliated                   against           plaintiff               based         on        his

          gender         and        sexual           orientation.

                         122.                  The       discriminatory,                              harassing,                       reckless,                 wrongful,                      willful,              and          malicious

          treatment            of     the        Plaintiff            by        defendants                    was          aided             and        abetted              by        defendant                FLOOD,                 and          the

          denial        of    equal            opportunity,                    terms,          conditions,                     and       perquisites                    of     employment                        towards              Plaintiff

          were       in violation                thereof.            FLOOD                    individually                     harassed              Plaintiff,               discriminated                       against            plaintiff,

         retaliated                 against                  plaintiff                  for           making                      protected                      complaints                          and              furthered                     the

          discrimination/retaliation/harassment                                                       of      their            employer                       NBC.            FLOOD                     also          interfered               with


          Plaintiff's           protected               rights           by,         including                but        not      limited               to,     retaliating                   against          him          for     opposing
                                                                defendants'
          the     individually                 named                                           discriminatory,                           retaliatory                  and         harassing                behavior.

                                                                                                           defendants'
                         123.               As        a proximate                    result          of                                      willful,            knowing,                  and        intentional                 retaliation

          against        Plaintiff               (and         interference                     with        Plaintiff's                   protected                   rights),             Plaintiff             has         suffered              and

          continues            to suffer             humiliation,                     emotional                distress,                and        physical              and           mental           pain          and     anguish,              all

          to her        damage            in     a sum          according                   to proof.

                                                                                                              defendants'                                                                                                           discrimi-
                         124.               As        a proximate                     result          of                                      willful,               knowing,                 and         intentional

          nation        against           Plaintiff             (and           interference                   with          Plaintiff's                  protected                 rights),           Plaintiff             has       suffered

          and      continues           to suffer              humiliation,                     emotional                   distress,               and        physical             and        mental            pain        and      anguish,

          all   to his        damage                in a sum             according               to proof.

                                                                                                           defendants'
                         125.               As        a proximate                    result          of                                      willful,            knowing,                  and        intentional                 retaliation

          which         was         committed                   with            discriminatory                           intent          (and            interference                     with            Plaintiff's               protected


          rights),       Plaintiff              has      sustained                   and       continues                  to      sustain            substantial                       losses        of      earnings              and         other



                                                                                                                            -23-




                                                                                                                    24 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                   INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                              RECEIVED NYSCEF: 07/17/2020




          employment                  benefits.

                                                                                                          defendants'
                         126.               As     a proximate                   result           of                                    willful,           knowing,                  and      intentional                 retaliation

          against        Plaintiff            (and        interference                      with          Plaintiff's              protected                 rights),             Plaintiff            has         suffered              and

          continues            to suffer           humiliation,                  emotional                     distress,           and        physical              and         mental         pain      and            anguish,            all


          to his      damage              in a sum          according               to proof.

                                                                                                        defendants'
                         127.               As     a proximate                  result            of                                   creation            of a hostile                work       environment                      based

          on      discrimination                   that        harmed              Plaintiff                   (and         interference                     with           Plaintiff's               protected                  rights),

          Plaintiff          is entitled           to compensatory                           damages.

                                                                                                                                                                                                            attorneys'
                         128.               Plaintiff           has       incurred                 and         continues                to    incur         legal           expenses            and                                  fees.

                                                                                                             attorneys'
          Plaintiff          is entitled           to recover               reasonable                                                 fees        and      costs           (including              expert              costs)      in      an

          amount         according                to proof.

                                            Defendants'
                         129.                                               conduct                    constitutes                malicious,                     willful,            wanton,             and/or                reckless

          indifference               to    Plaintiff's              protected               rights,             and      this      entitles              Plaintiff              to punitive             damages                  against

          defendants.




                                                                             TWELFTH                             CAUSE                  OF ACTION

                                          Violation             of New             York                Labor            Law                               - Discrimination
                                                                                                                                   § 201-D

                                                                    For         Engagement                         in    Political             Activities

                                                                            -      Against                     NBC         and          Does        1-10

                         130.               The       allegations                set        forth         in    the                                paragraphs                    are     re-alleged                and        incorpo-
                                                                                                                         foregoing

          rated       herein         by    reference.

                         131.               Pursuant            to New             York                Labor          Law         §201         -    D               it is "unlawful                   for                    employer
                                                                                                                                                           (2)                                                 any

          or    employment                   agency            to    refuse            to     hire,            employ             or     license,            or      discharge                from          employment                      or

          otherwise            discriminate                against              an individual                     in compensation,                          promotion                  or terms,             conditions                  and

         privileges             of     employment                    because                of:        (a)      an      individuals                 political               activities           outside                of    working
                                                                                                                                                                                                                         property."
          hours,       off     of the        employer's                   premises                and        without              use        of the        employer's                  equipment                   or


                         132.               If an employer                      violates               New         York         Labor           Law          §201           -          "an     aggrieved                  individual
                                                                                                                                                                                D,
                                                                                                                                       damages."                                                                                              -
          may         commence                an      action          for       equitable                 relief         and                                        New           York         Labor           Law             § 201

          D(7)(b).

                         133.               In 2016         ROENICK                         asked            Flood          for        permission                 to speak             at the        Republic                 National

          Convention                 on behalf            of President                 Donald                  Trump.             FLOOD               responded                   by      saying,           "I'm         not      saying



                                                                                                                        -24-




                                                                                                                25 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                    INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                                                RECEIVED NYSCEF: 07/17/2020




          what        you     can       do.        You         know           who      you        work            for.     You          work           for    NBC.              That      would          not        look      good          on

                                   record."
          your        NBC                                After         this       conversation                    with         FLOOD,                   ROENICK                       noticed          FLOOD                started          to

         be increasingly                     critical            of ROENICK                      and        his       political            connections/affiliations.                                  After         ROENICK's

          initial          request            in      2016,                FLOOD              made               constant               derogatory                       comments                 about             ROENICK's


          relationship                with         the     President                saying          things             like       "your           boy        is messing                 up     this     country",              "I    can't

                                                                              him"                                                                                                                                         that."
          believe           you       are     friends               with                  and       "I        can't        believe            you         are       friends           with       a guy         like                       The

          most        recent          of      these            comments                 was        made             just        weeks              before            ROENICK's                        appearance                    on     the

          "Spittin'           Chiclets"
                                                      podcast              and      his     subsequent                     suspension                   and      termination.

                            134.              On information                          and        belief,           ROENICK's                         outspoken                      support       of     President              Trump

          and       his    desire       to participate                     in political             activities                outside             of his      work             at   NBC         on behalf             of President


          Trump            directly           caused                and     contributed                  to      plaintiff's                suspension                   and         termination               in     violation              of

         New          York         Labor           Law          § 201-D.
                                                                                                            defendants'                                                                                                     discrimi-
                            135.              As       a proximate                   result         of                                      willful,            knowing,                and      intentional

          nation           against           Plaintiff,               Plaintiff           has        sustained                    and        continues                 to      sustain           substantial                losses           of


          earnings           and       other          employment                     benefits.

                                                                                                            defendants'                                                                                                     discrimi-
                            136.              As       a proximate                   result         of                                      willful,            knowing,                and      intentional

          nation           against           Plaintiff,               Plaintiff           has        suffered                 and          continues                to      suffer           humiliation,                  emotional


          distress,          and      physical              and        mental          pain        and           anguish,            all     to his          damage                 in a sum          according              to proof.

                                                                                                                                                                                                              attorneys'
                            137.              Plaintiff              has      incurred             and           continues              to        incur       legal            expenses           and                                    fees.

                                                                                                              attorneys'
          Plaintiff          is entitled               to recover                 reasonable                                            fees        and       costs            (including              expert         costs)         in     an

          amount            according                to proof.

                                              Defendants'
                            138.                                               conduct               constitutes                     malicious,                     willful,            wanton              and/or            reckless

          indifference                  to         Plaintiff               protected               rights,               entitling                Plaintiff              to         punitive            damages                 against

          defendants.




                                                                                            PRAYER                       FOR            RELIEF

                          WHEREFORE,                           Plaintiff,            JEREMY                      ROENICK,                     respectfully                     requests          that       this      Court          grant


         judgment,                 in an amount                      exceeding              the jurisdictional                          limits          of    all     lower           courts          of the        State      of New


          York,           as follows:

                            For       an award                 of     damages             against              defendants,                   in    an amount                    to be         determined               at trial,          plus


                            interest,          to compensate                         Plaintiff             for     all     monetary                 and         economic                damages;



                                                                                                                           -25-




                                                                                                                  26 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                               INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                                                                                                                                    RECEIVED NYSCEF: 07/17/2020




                    For      an award          of     damages             against          defendants,              in     an amount                 to be        determined        at trial,      plus


                    interest,          to     compensate                  for       all    non-monetary                    and         compensatory                    damages,            including

                    compensation                for       Plaintiff's            emotional            distress;

                    For      direct/compensatory                         damages            according             to proof;

                    For      consequential                damages               according           to proof;

                    For      general         and      special           damages            according             to proof;

                    For      pre-judgment                 and     post-judgment                    interest        on      all     damages              awarded;
                                                    attorneys'
                    For      reasonable                                   fees;

                    For      costs     of    suit     incurred;

                    For      an award          of     lost      wages           in an amount               to be determined                         at trial;

                    For      an award          of punitive               damages             in an amount                  to be determined                       at trial;

                    For      an award          of pre-judgment                       interest       on     all    amounts               due;

                    For      such      other        and      further       relief         as the     Court         may           deem        just      and       proper.




                                                                                      JURY         DEMAND

                          Plaintiff         hereby        demands               a trial     by jury         on     all     issues        of    fact        and     damages        stated

          herein.




          Dated:    July      17,     2020                                                       SHEGERIAN                         & ASSOCIATES




                                                                                     By:             c
                                                                                                 Scott        William             Clark,        Esq.
                                                                                                Attorneys            for         Plaintiff
                                                                                                 JEREMY                  ROENICK
                                                                                                 90 Broad            Street,           Suite         804

                                                                                                New        York,           NY        10004

                                                                                                 Tel.:     (212)         257-8883

                                                                                                 Fax:                    257-         8883
                                                                                                           (212)
                                                                                                 Email:          sclark@shegerianlaw.com




                                                                                                    -26-




                                                                                                27 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM         INDEX NO. 155460/2020
NYSCEF DOC. NO. 1                                  RECEIVED NYSCEF: 07/17/2020




                    EXHIBIT                    A




                                  -27-




                                28 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                              INDEX NO. 155460/2020
  7/6/2020                                                                                           Tara Lipinski, Johnny Weir use vulgar term in spoof of Olympian
NYSCEF DOC. NO. 1                                                                                                                                                 RECEIVED                                                             NYSCEF: 07/17/2020


        •
                 USA
                 TODAY




   OLYMPICS




   NBC                        skating                                                commentators                                                                                       Tara                              Lipinski,

  Johnny                                           Weir                                  participate                                                                 in           vulgar                                        video
  spoof                                of                  U.S.                           Olympian
  Christine              Brennan                     USA             TODAY
  Published          9:19 p.m. ET Jul. 2, 2020                             | Updated             3:50        p.m.      ET Jul.          3, 2020


  NBC          Sports              commentators                                  Tara                Lipinski                   and        Johnny               Weir           participated                         in        a video            spoof         of

  2018         U.S.          national                 figure                skating                    champion                        and        Olympic                 team           bronze                medalist                  Bradie

  Tennell             last         month                  in     which               a vulgar                     term           for       a woman's                      groin          was           used,             as     well       as      a joke

  about          a sexual                  affair.



  U.S.        Figure               Skating,                    which             has           been             rocked                by     a series             of      high-profile                        allegations                    of     sexual

  abuse          over          the         past           year             and           a half,             issued              a statement                      Thursday                      evening                  saying            that       it     "does
                                                                                                                                parody,"
  not       condone                  the       descriptions                               used             in     this                                 according                   to      spokesperson                                Barbara

  Reichert.



  NBC          Sports              spokesperson                               Dan              Masonson                          offered             a more               muted                response,                      emphasizing                     that

  it    was      a spoof,                  adding,                   "In      retrospect,                           this         sketch            could             have         been           completed                        with          generic
  footage."
                         The          sketch                   used          video               of        Tennell                   competing                  at     the        2018           Winter                  Olympic                  Games.


  NBC          did      not          mention                     Tennell                  in         its     statement.                      There             was        no       comment                         from         Lipinski              or      Weir

  through              NBC            Sports.



  Tennell              could           not           be        reached                   for         comment                         Thursday                  evening,                 said       her         publicist                 Lynn              Plage,

  who         also       said          she           and         Tennell's                      agent,               Yuki             Saegusa,                 were          unaware                   of     the         video          until


  receiving              a call             about               it    from               USA               TODAY                 Sports.



  In     March               2019,           the          U.S.             Center               for         SafeSport                      delivered                 a chilling                 assessment                        of     sexual             abuse

  in     American                    skating,                   saying              it     discovered                           "a      culture           in     figure            skating                  that         allowed             grooming
                                                                                                           long."
  and         abuse           to     go       unchecked                          for           too



  Nancy              Hogshead-Makar,                                        Olympic                        gold          medalist                 and          CEO           of   the          legal          advocacy                   non-profit

  Champion                    Women,                       said            incidents                       such            as    this        contribute                   to      the      problem.



  https://www.usatoday.com/story/sports/olympics/2020/07/02/tara-lipinski-johnny-weir-use-vulgar-term-spoof-olympian/5370126002/                                                                                                                                     1/2
                                                                                                                                 29 of 30
FILED: NEW YORK COUNTY CLERK 07/17/2020 01:38 PM                                                                                                                                                                                          INDEX NO. 155460/2020
  7/6/2020                                                                                                    Tara Lipinski, Johnny Weir use vulgar term in spoof of Olympian
NYSCEF DOC. NO. 1                                                                                                                                                          RECEIVED                                                              NYSCEF: 07/17/2020


  "U.S.             Figure               Skating                 has         been                   told             pointedly                 that         it        has         a culture                   problem,                one          that        makes
                                                                                                                                             abuse,"                                                                                                                      sport-
  their         athletes                  uniquely                     vulnerable                                 to    sexual                                        she         said.            "This          clip       shows               skating's

  insiders                demeaning                           one            of         their              best          athletes                 by       sexualizing                          her.



  "Sadly,              we        know              this          happens                            to        girls        and          women                    as       a regular                    part       of     their        lives,           but       the

  expectation                         should                be        that              women's                         professional                        work,                 their          roles           as      elite       athletes,                 should              be

  off                           and                                                                               sport-members.                                  When                  boundaries                       aren't           enforced                   -    or
           limits,                         particularly                                among

  even          recognized                        as        violations                          -        it     sets                  the        athlete                  to     be          abused.             This        isn't         how            to   treat           one
                                                                                                                            up
                                                                                                                                                         colleagues."
  of      America's                      best         athletes                     and              isn't             how        to      treat



  In      the        promotional                            video                 for       The                At-Home                      Variety               Show                  on      the        Peacock                 streaming                   service,
                                                                                                                                                                               Perfect"
  Lipinski                  and          Weir          are        joined                    on                a video            call        by        "Pitch                                          actors            Elizabeth                 Banks                 and

  John              Michael                Higgins.



  After             Lipinski,               the           1998            Olympic                              gold         medalist,                    introduces                           footage             of      Tennell                from          the
                                                                                                                                                       loop,"
  Olympics,                      she        says,            "Nice                 camel                      spin        into          a toe                                  even           though             Tennell              does             neither             a

  camel              spin         nor           a toe          loop               in      the            footage.


                                                                                                                                                                                                                one."
  Higgins                replies:                "Yes,            the             camel                    toe.         Gail's          very            familiar                      with         that


                                                                             Perfect's"                                                                                        am."
  Banks,               who          plays             "Pitch                                                      Gail,          says,           "I     am,           I


                                                                                                                                                                                                                                                           program."
  Moments                       later,          Weir             jokes,                  "I'm                 really         hoping                   we     get           to         see      her        quads            during               this

  Tennell                attempted                        no       quadruple                                  jumps              at     the           Olympics.


                                                                                                                                                                                         there."
  Banks               replies,              "Ah,            easy,             Johnny,                           your         wife's              sitting               right


                                                                                          besties,"
  "Gail,            we're           co-workers                          and                                               Weir           says.


                     see,"                                                                                                            gotcha."
  "Oh,          I                   Banks              says.             "Office                         romance,



  Lipinski                  posted              the         video                 on        her               Instagram                      account                   May              29.      Not           long        after          the      publication                       of

  this       story,             the        video             was             taken                   down               from            her           account                    and          from            wherever               it    was          previously

  posted,               according                      to        an     NBC                 Sports                     spokesperson.




                                                                                                                                         30 of 30
